                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Ariene Vongkhamchanh,                                    Case No. 0:17-cv-00976-KMM
individually and on behalf of all similarly situated
individuals,

                        Plaintiff,                             ORDER

v.

All Temporaries Midwest, Inc.,

                        Defendant.


       A final settlement was reached in this class action litigation and the Court
granted its final approval of the settlement on April 27, 2018. (ECF No. 55.) In the
April 27 Order, the Court anticipated that the parties would file a stipulation of
dismissal sometime in 2021, after all settlement checks were distributed. However,
the Court now believes that it is a better and more efficient use of judicial resources to
close this case but retain jurisdiction over it should problems in effectuating the
settlement arise.

        Accordingly, IT IS HEREBY ORDERED that this case is DISMISSED
WITH PREJUDICE. The Court retains exclusive and continuing jurisdiction over
the litigation for the purposes of supervising, implementing, interpreting, and
enforcing the April 27, 2018 Order and Settlement Agreement until April 27, 2021.

        Let Judgment Be Entered Accordingly

Date: March 22, 2019
                                                       s/ Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge
